DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 1/13/2022 is acknowledged. Claim 1 has been amended. Claims 1-22 are pending. All of the amendment and arguments have been thoroughly reviewed and considered.  Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior office action.  Accordingly, the rejection of the prior Office action are withdrawn.
Reason’s for allowance
2.	The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive to withdraw the rejections of the prior Office action.  The arguments were found persuasive that Lo does not teach a) the use of a sequencing panel selected using information derived from a cancer tumor biopsy of the subject to contain at least one genomic region including a tumor marker; b) the use of a sequencing panel of no more than twenty genomic regions; and c) sequencing at a sequence read depth of at least about fifty thousand sequence reads per base to detect a cancer marker in one of the genomic regions as an indicator of residual disease.  The examiner  agree that a) the use of a sequencing panel selected using information derived from a cancer tumor  biopsy of the subject to contain at least one genomic region including a tumor marker; b) the use of a sequencing panel of no more than twenty genomic regions; and c) sequencing at a sequence read depth of at least about fifty thousand sequence reads per base to detect a cancer marker in one of the genomic regions as an indicator of residual disease.  The examiner agrees that the focus of Lo is on the analysis 
	With regards to analysis under 35 USC 101, the claims 1-22 when considered as a whole, were found to comprise elements that amounted to significantly more than the judicial exceptions recited therein and therefore qualifies as eligible subject matter under 35 USC 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637